Citation Nr: 0118863	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-06 333	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, L5-S1, with spondylosis, L5 on S1.  

2.  Entitlement to service connection for a right knee 
disability as secondary to the service connected back 
disability.  

3.  Entitlement to service connection for a left knee 
disability as secondary to the service connected back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1978 to July 1983, and from February 1987 to July 
1990.  

2.	In July 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through the Houston VA Regional Office, that a withdrawal of 
this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



